In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 15-1092V
                                          (Not to be Published)

*************************
LOREN NEDDEAU,              *
                            *                                     Filed: May 23, 2016
                Petitioner, *
                            *
          v.                *                                     Decision by Proffer; Damages;
                            *                                     Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH AND     *                                     Shoulder Injury Related to Vaccine
HUMAN SERVICES,             *                                     Administration (“SIRVA”).
                            *
                Respondent. *
                            *
*************************

Stephen M. Reck, The Law Firm of Stephen M. Reck, LLC, North Stonington, CT, for Petitioner.

Gordon Elliot Shemin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                   DECISION AWARDING DAMAGES1

        On September 28, 2015, Loren Neddeau filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleged that he suffered
from a shoulder injury related to vaccine administration (“SIRVA”) as a result of receiving the
influenza (“flu”) vaccination on October 6, 2012.

       Thereafter, on January 14, 2016, Respondent filed her Rule 4(c) report indicating that after
reviewing the facts of this case, as reflected in the petition and accompany documents, the medical
personnel of the Division of Injury Compensation Programs (“DICP”), Department of Health and

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
Human Services determined that it was appropriate for compensation under the terms of the Act.
ECF No. 12. I subsequently issued an entitlement decision on January 14, 2016. ECF No. 13.

        On May 20, 2016, Respondent filed a proffer proposing an award of compensation. I have
reviewed the file, and based upon that review I conclude that the Respondent’s proffer (as attached
hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the terms set
forth therein.

         The proffer awards:

            A lump sum payment of $300,000.00, in the form of a check payable to Petitioner.

       This amount represent compensation for all elements of compensation under 42 U.S.C. §
300aa-15(a) to which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
LOREN NEDDEAU,                       )
                                     )
            Petitioner,              )
                                     )  No. 15-1092V
      v.                             )  Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
                                     )

                       PROFFER ON AWARD OF COMPENSATION

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$300,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $300,000.00 in the form of a check payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                      Respectfully submitted,

                      BENJAMIN C. MIZER
                      Principal Deputy Assistant Attorney General

                      RUPA BHATTACHARYYA
                      Director
                      Torts Branch, Civil Division

                      VINCENT J. MATANOSKI
                      Deputy Director
                      Torts Branch, Civil Division

                      LINDA S. RENZI
                      Senior Trial Counsel
                      Torts Branch, Civil Division

                      /s/ Gordon Shemin
                      GORDON SHEMIN
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Phone: (202) 616-4208
Dated: May 20, 2016   Fax: (202) 353-2988